CHASEZ, Judge.
This appeal was consolidated with proceedings No. 1258, entitled Slater v. Eckhardt, La.App., 160 So.2d 796, and was tried and submitted to the Court on the same evidence taken at the trial of the consolidated cases in the District Court. The District Judge held that the defendants in both cases had a valid title free of all claims of plaintiffs and intervenor.
The Court has considered the pleadings, law, the evidence and judgment rendered herein by the District Court on March 27, 1963, and of the judgment of modification and revision rendered by the Court on April 22nd, 1963; for the reasons expressed in the opinion of the Court in cause No. 1258, entitled Slater v. Eckhardt, handed down this day we hold the findings of the District Court to be correct.
Therefore, it is ordered, adjudged and decreed that judgment be rendered here, in favor of the defendant, William J. Chil-dress, and against the plaintiffs, Mr. and Mrs. Leroy Z. Slater, Jr., and the interven- or, Frank Kiefer, dismissing plaintiffs’ suit and the intervention at their costs.
It is further ordered, adjudged and decreed that there be judgment in favor of plaintiff in reconvention, William J. Chil-dress, and against Mr. and Mrs. Leroy Z. Slater, Jr., and Frank Kiefer, declaring the said William J. Childress to be the owner of the following described property and that Mr. and Mrs. Leroy Z. Slater, Jr., have no title whatsoever to said property:
“One certain lot of ground, situated in the Parish of Jefferson, State of Louisiana, 'in that part thereof known as Canal Street Subdivision, in Square 13 thereof, which Square is bounded by Dumaine Street, Harrison Avenue, Lake Pontchartrain Avenue (now Focis Street) and Metairie Avenue (now Aris Street), said lot being designated as No. 20, and which lot measures 25 feet front on Metairie Avenue (now Aris Street), by 100 feet in depth between equal and parallel lines.”
All costs of the appeal shall be paid by appellants.
Affirmed.